Citation Nr: 0937256	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-18 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected bilateral hearing loss, currently 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1943 to March 
1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which granted service connection for 
bilateral hearing loss and assigned a 10 percent evaluation 
effective July 29, 2003.   

In September 2006, the Veteran testified in a video 
conference hearing in front of the undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.

This appeal was remanded by the Board in August 2007 for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent objective medical evidence shows that the 
Veteran's service-connected hearing loss disability was 
manifested, at its most severe, by level IV hearing acuity in 
the right and level V hearing acuity in the left.  




CONCLUSION OF LAW

The criteria for the assignment of an evaluation greater than 
10 percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, 
Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in August 2003 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision.  The letter informed the appellant of 
what evidence was required to substantiate the claim for 
service connection and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  In May 2006, the Veteran was also sent the notice 
provisions as set forth in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision because the Dingess notice was 
received after the initial adjudication, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of an August 2009 supplemental statement of 
the case issued after the notice was provided.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

Additionally, the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  

The appellant was also afforded VA Audio Examinations in 
August 2003 and June 2005.  Regarding these examinations, the 
Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  In this regard, neither VA examination addressed the 
functional impact of the Veteran's hearing loss on his daily 
and occupational living. 

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extraschedular rating 
is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.

Here, while the VA examiners failed to address the functional 
effect of the Veteran's hearing loss disability, the Board 
notes that other evidence of record, specifically the 
Veteran's testimony in the September 2006 hearing, discussed 
the functional affects of his bilateral hearing loss.  The 
Veteran testified that he was unable to hear conversations 
and would provide illogical responses to others.  He also 
testified that background noise made hearing exceptionally 
difficult and face to face interactions were necessary to 
understand what another person was saying.  The Board finds 
that these statements adequately address this issue.  
Therefore, while the VA examinations of record are defective 
under Martinak, the Board finds that no prejudice results to 
the Veteran in that the functional effects of his hearing 
loss disability are adequately addressed by the remainder of 
the record and are sufficient for the Board to consider 
whether referral for an extra-schedular rating is warranted 
under 38 C.F.R. § 3.321(b). 

The Board further finds that the RO complied with its August 
2007 Remand and obtained the VA records dated in August 2006.  
Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran contends that he is entitled to an increased 
initial evaluation for his service-connected bilateral 
hearing loss which is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.85.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
Veteran timely appealed the ratings initially assigned for 
his hearing loss, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Specifically, a rating for hearing loss is determined by a 
mechanical application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86.  The test results for the Veteran's right and 
left ears do not meet the numerical criteria for such a 
rating.  As such, his bilateral hearing loss is to be rated 
by the method set forth in 38 C.F.R. § 4.85.

In the August 2003 VA Audiological Examination, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
70
80
LEFT
15
20
60
80
90

The average puretone threshold in the Veteran's right ear was 
52.5 decibels.  The average puretone threshold in the 
Veteran's left ear was 62.5 decibels.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 76 percent in the left ear.  

Evaluating each ear separately, these findings produce 
hearing acuity level IV in the right ear and level IV in the 
left ear under Table VI of 38 C.F.R. § 4.85, respectfully.  
Such results warrant a 10 percent rating when the auditory 
acuity levels are entered in Table VII of 38 C.F.R. § 4.85.

In the June 2005 VA Audiological Examination, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
75
85
LEFT
20
25
60
85
90

The average puretone threshold in the Veteran's right ear was 
56.25 decibels.  The average puretone threshold in the 
Veteran's left ear was 65 decibels.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 76 percent in the left ear.  

Evaluating each ear separately, these findings produce 
hearing acuity level IV in the right ear and level IV in the 
left ear under Table VI of 38 C.F.R. § 4.85, respectfully.  
Such results warrant a 10 percent rating when the auditory 
acuity levels are entered in Table VII of 38 C.F.R. § 4.85.



In the August 2006 VA Audiological Examination, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
65
65
LEFT
20
25
65
85
85

The average puretone threshold in the Veteran's right ear was 
48.75 decibels.  The average puretone threshold in the 
Veteran's left ear was 65 decibels.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 68 percent in the left ear.  

Evaluating each ear separately, these findings produce 
hearing acuity level III in the right ear and level V in the 
left ear under Table VI of 38 C.F.R. § 4.85, respectfully.  
Such results warrant a 10 percent rating when the auditory 
acuity levels are entered in Table VII of 38 C.F.R. § 4.85.

Pursuant to the audiometric results from all of the 
examinations of record, and the Veteran's testimony, the 
Veteran is entitled to a 10 percent rating for his bilateral 
hearing loss disability.  The hearing acuity levels for a 
higher evaluation under 38 C.F.R. § 4.85 have not been met.  
As the audiological examinations show that the Veteran's 
hearing loss disability was consistent throughout the appeal 
period, the evidence does not show that there was an 
increased in severity sufficient to warrant a higher 
evaluation.  Therefore, a staged rating is not appropriate.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  The rating criteria for a hearing loss 
disability, as described above, focus on hearing sensitivity 
and speech discrimination abilities.  The Board has 
considered the hearing problems the Veteran set forth in 
support of his claim and in his testimony during the hearing.  
The Board finds that the Veteran's symptomatology is 
adequately contemplated by the Rating Schedule.  The evidence 
of record does not reflect that the hearing loss caused 
marked interference with employment, or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2008) is not warranted.


ORDER

An increased initial evaluation for service-connected 
bilateral hearing loss, currently 10 percent disabling is 
denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


